In the United States Court of Federal Claims
                       OFFICE OF SPECIAL MASTERS
                           E-Filed: April 28, 2014

* * * * * * * * * * * * * * *
JESSICA HUBINA                *
                              *                          No.11-708V
                              *
               Petitioner,    *                          Stipulation;
                              *                          Meningococcal and
v.                            *                          Influenza Vaccines;
                              *                          Transverse Myelitis
SECRETARY OF THE DEPARTMENT   *
OF HEALTH AND HUMAN SERVICES, *
                              *
               Respondent.    *


Michael London, New York, NY, for Petitioner
* * * * * * * * * * * * * * *


Jennifer Reynaud, Washington, DC, for Respondent


                           UNPUBLISHED DECISION 1

       On April 24, 2014, Respondent filed a joint stipulation concerning the
petition for compensation filed by Lisa Hubina, on behalf of her minor child,
Jessica, on October 26, 2011. 2 In her petition, Petitioner alleged that the

1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the
United States Court of Federal Claims website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine
Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
2
      The undersigned issued an order re-captioning the case to reflect Jessica
Hubina as the proper Petitioner on December 22, 2013.
meningococcal and influenza vaccines, which are contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on November
20, 2008, caused her to develop acute disseminated encephalomyelitis (ADEM).
Petitioner filed an amended petition on November 27, 2012, alleging transverse
myelitis (TM) as her vaccine-related injury. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on behalf as a
result of Ms. Hubina’s alleged vaccine-related injury. Stipulation at ¶¶ 2, 4, 5.

       Respondent denies that either the influenza or meningococcal vaccines
caused Ms. Hubina to suffer TM or any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned
finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       8.     A lump sum payment of $50,000.00 in the form of a check
              payable to Petitioner. This amount represents compensation for
              all damages that would be available under 42 U.S.C. § 300aa-
              15(a).

Stipulation at ¶8.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-708V according to this decision
and the attached stipulation. 3

      Any questions may be directed to my law clerk, Camille Collett, at (202)
357-6361.

       IT IS SO ORDERED.
                                          s/Lisa Hamilton-Fieldman
                                          Lisa Hamilton-Fieldman
                                          Special Master




3
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States
Court of Federal Claims judge.